james e thiessen and judith t thiessen petitioners v commissioner of internal revenue respondent docket no filed date in date ps rolled over their tax-deferred retirement_funds into newly formed individual_retirement_accounts thiessen v commissioner iras caused the iras to acquire the initial stock of a newly formed c_corporation e and caused e to acquire the assets of an existing business ps guaranteed the repayment of a loan that e received from the seller of the assets as part of the acquisition price ps’ joint federal_income_tax return reported that the rollover of the retirement_funds into the iras was nontaxable the return did not reveal that ps had guaranteed the loan r determined that ps failed to report for a taxable_distribution from their iras r asserts in sup- port of the determination that ps’ guaranties were prohibited_transactions under sec_4975 resulting under sec_408 in deemed distributions of the iras’ assets to ps on date r did not determine that ps’ roll- over of the retirement_funds into the iras was either invalid or taxable held ps’ guaranties of the loan were prohibited_transactions under sec_4975 and the iras’ assets were deemed distributed to ps on date 140_tc_216 followed held further assuming without deciding that sec_4975 is effec- tive for this case it is inapplicable because ps’ guaranties were not in connection with the acquisition holding or dis- position of a security or commodity held further sec_6501 applies to extend the limitations_period for assess- ment to six years ps’ reporting that the rollover was non- taxable was insufficient to advise r of the nature and the amount of the unreported income flowing from the deemed distributions from the iras on account of the loan guaranties james e thiessen and judith t thiessen pro sese e abigail carlson david a conrad and matthew a houtsma for respondent marvel judge respondent determined a dollar_figure defi- ciency in petitioners’ federal_income_tax for the defi- ciency stems from respondent’s determination that peti- tioners received taxable_distributions from their individual_retirement_accounts iras during respondent asserts that the distributions resulted from prohibited_transactions under sec_4975 that petitioners engaged in with respect to petitioners’ iras thus causing the assets in petitioners’ iras to be deemed distributed to peti- tioners on date petitioners’ unless otherwise indicated section references are to the internal rev- enue code code as amended and in effect for the year at issue rule ref- erences are to the tax_court rules_of_practice and procedure united_states tax_court reports we decide first whether petitioners participated in prohib- ited transactions as respondent asserts we hold they did we next examine whether petitioners may benefit from the right to cure set forth in sec_4975 assuming it is effective for this case we hold they may not we decide last whether the six-year limitations_period under sec_6501 allows respondent to assess tax as to we hold it does findings_of_fact i background some facts were stipulated the stipulations of fact and the facts drawn from stipulated exhibits are incorporated herein and we find those facts accordingly petitioners are married individuals who resided in colorado when the peti- tion was filed they were each under years of age at the end of ii mr thiessen and his employment at kroger james e thiessen studied metal fabrication in high school and he worked at a steel fabricating plant upon graduation he later worked for a grocery chain that eventu- ally became a division of kroger co kroger he worked for kroger and its subsidiary dillon cos inc collectively kroger for years and participated in kroger’s retirement plans during kroger informed mr thiessen that it was moving his job to ohio petitioners did not want to move to ohio mr thiessen decided to leave kroger and he began searching for a new job in metal fabrication his search included looking for a metal fabrication business that peti- tioners could acquire iii ancona in ancona job shop ancona was an unincorporated business that specialized in the design fabrication and installation of metal products in early or possibly in late mr thiessen learned that ancona’s owner polk kroger established its retirement plans pursuant to sec_401 those plans were a savings_plan and a profit-sharing and savings_plan judith t thiessen also participated in kroger’s retirement plans thiessen v commissioner investments inc polk was selling ancona and that peti- tioners could acquire ancona through the brokerage firm a j hoyal co inc ajh iv acquisition of ancona petitioners decided to acquire ancona and they and ajh began discussing the terms of the acquisition jay hoyal a broker at ajh informed petitioners that they could use the funds in their kroger retirement accounts to acquire ancona specifically he stated petitioners could roll over their retire- ment funds into iras cause the iras to acquire the initial stock of a newly formed c_corporation and cause the c cor- poration to acquire ancona ira funding structure mr hoyal or possibly someone else at ajh also explained to petitioners or possibly to mr thiessen alone that ajh typi- cally recommended that an acquisition of an existing busi- ness be structured to include a loan from the seller so that the seller would have an interest in helping the buyer in the future mr thiessen discussed the ira funding structure with a friend a former colleague at kroger who had recently used that structure to acquire a business the friend referred mr thiessen to christian blees a certified_public_accountant petitioners discussed the ira funding structure with mr blees and later asked him to help them implement the ira funding structure to acquire ancona petitioners also retained thomas james an attorney with no prior ties to mr blees or ajh to help them with the terms of the sale con- tract and with the terms of a financing_arrangement that they would implement to effect the purchase of ancona mr blees was not involved in drafting the sale contract or in structuring the financing_arrangement mr blees and his firm collectively mr blees helped peti- tioners establish the c_corporation elsara enterprises inc elsara that petitioners eventually used to effect the ira funding structure on date mr blees filed articles of incorporation for elsara with the colorado secretary of state petitioners were named as elsara’s officers and direc- tors and they and no one else have served in those posi- tions ever since elsara has never been characterized as a company with publicly offered securities or with securitie sec_146 united_states tax_court reports issued by an investment_company registered under the investment_company act of on or about date mr thiessen and mrs thiessen each established an ira in his and her name hira and wira respectively at first trust co of onaga ftc with each petitioner retaining all discretionary authority and con- trol concerning investments by his or her ira an arrange- ment referred to as a self-directed_ira mr thiessen trans- ferred dollar_figure to the hira from his kroger retirement account and mrs thiessen transferred dollar_figure to the wira from her kroger retirement account petitioners for- mally transferred these funds a total of dollar_figure as tax- free rollovers and ftc after the end of reported to the internal_revenue_service irs on forms ira contribution information that the funds deposited into the iras were rollover_contributions on date mr thiessen directed the hira to pur- chase big_number shares of elsara stock and mrs thiessen directed the wira to purchase big_number shares of elsara stock each share was purchased from elsara at dollar_figure for a total purchase_price of dollar_figure big_number dollar_figure big_number dollar_figure these shares of stock were the only ones that elsara issued during the relevant years on or about date elsara purchased the assets of ancona from polk for dollar_figure the purchase was struc- tured as follows item prorated property taxes earnest money deposit cash other cash payment promissory note to seller amount dollar_figure dollar_figure dollar_figure dollar_figure purchase_price dollar_figure the earnest money deposit came from petitioners’ personal bank account the other cash payment came from peti- petitioners’ iras are of the type described in sec_408 the record does not establish how elsara characterized the dollar_figure ernest money deposit respondent makes no argument that this pay- ment from petitioners’ bank account had any negative consequence for federal_income_tax purposes and we consider any such argument waived as discussed infra thiessen v commissioner tioners’ iras the promissory note stated that elsara would pay dollar_figure plus interest accruing pincite per annum to polk through monthly payments the first of which was due on date the note also stated that repay- ment was secured_by a ll items of value used in the oper- ation of the business known as ancona job shop the note further stated that petitioners personally guaranteed repay- ment and it included petitioners’ signed statement to that effect mr james worked out the terms of the financing v tax returns elsara has operated ancona ever since purchasing it elsara doing business as ancona filed a form_1120 u s_corporation income_tax return corporate return for petitioners filed a joint form_1040 u s individual_income_tax_return for joint_return before date they reported that they had received ira_distributions totaling dollar_figure that these distributions were the sub- ject of a rollover and that they had no taxable ira_distributions or tax specifically related to an ira they also reported on the joint_return that their gross_income was dollar_figure the joint_return did not disclose petitioners’ guaranties of the loan or any other fact that would have put respondent on notice of the nature and the amount of any deemed_distribution resulting from the guaranties the joint_return also did not disclose or even mention elsara or its corporate return vi deficiency_notice respondent mailed petitioners a deficiency_notice dated date respondent determined that petitioners were liable for a dollar_figure income_tax deficiency that was attributable primarily to unreported ira_distributions totaling dollar_figure that the primary_adjustment required petitioners should have reported that these distributions were from their pension plans rather than from their iras the deficiency_notice stated in relevant part we adjusted your gross_income to include the amount stated to be dollar_figure you received as a payment from your individual_retirement_arrangement the notice fur- ther stated that the dollar_figure was received from ira_distributions the continued united_states tax_court reports computational adjustments to petitioners’ itemized deduc- tions standard_deduction and exemptions and that peti- tioners were liable for the additional tax imposed by sec_72 on ira_distributions because the distributions were premature in that neither petitioner had reached the req- uisite age of i overview opinion respondent determined that petitioners had received tax- able distributions from petitioners’ iras during and asserts that these distributions are attributable to prohibited_transactions under sec_4975 respondent’s primary posi- tion is that the prohibited_transactions occurred under sec_4975 when petitioners guaranteed the loan and that as of date the prohibited_transactions caused a deemed_distribution of all of petitioners’ iras’ assets to petitioners in a taxable transaction respondent relies upon 140_tc_216 and ellis v commissioner tcmemo_2013_245 aff ’d 787_f3d_1213 8th cir to support his primary position we agree with respondent’s primary argument that prohib- ited transactions occurred when petitioners guaranteed the loan we reach our holdings on the basis of the arguments that the parties made bearing in mind that issues and argu- ments not advanced on brief are considered to be abandoned see 121_tc_308 117_tc_117 n given our agreement with respondent’s primary argument we do not discuss respondent’s alternative arguments in sup- port of the determination ii prohibited_transactions an ira ceases to be an ira if the person for whose benefit the ira is established ira owner or his or her beneficiary engages in a prohibited_transaction with respect to the ira see sec_408 a prohibited_transaction generally notice did not state that petitioners’ rollover of their retirement_funds into the iras was either invalid or taxable sec_408 provides a in general -if during any taxable_year of the individual for thiessen v commissioner plan includes any direct or indirect lending of money or other extension of credit between a plan and a disqualified_person sec_4975 a includes an ira described in sec_408 see sec_4975 a dis- qualified_person includes a fiduciary sec_4975 see also sec_4975 providing that a spouse of a disqualified_person also is a disqualified_person a fidu- ciary includes any person who exercises any discretionary authority or discretionary control respecting management of such plan or exercises any authority or control respecting management or disposition of its assets sec_4975 where the disqualified_person is also the ira owner or his or her beneficiary the ira ceases to be an ira as of the first day of the ira owner’s taxable_year in which the prohibited_transaction occurs see sec_408 in addition the ira owner is deemed to have received a distribution on that first day of an amount equal to the fair_market_value on the first day of the assets in the ira as of that first day see sec_408 114_tc_259 the deemed_distribution is generally included in the ira owner’s gross_income in accordance with the principles of sec_72 see sec_408 see also sec_408 pro- viding that a rollover_contribution is excepted from the gen- eral rule_of sec_408 and the ira owner also is sub- ject to an additional tax if the ira owner was not yet years of age on the date of the distribution and no other exception to the additional tax applies see sec_72 respondent determined that petitioners received taxable_distributions from petitioners’ iras during respond- ent’s primary argument in support of this determination is that petitioners’ guaranties of the loan were prohibited trans- whose benefit any individual_retirement_account is established that individual or his beneficiary engages in any transaction prohibited by sec_4975 with respect to such account such account ceases to be an individual_retirement_account as of the first day of such taxable_year sec_408 provides b account treated as distributing all its assets -in any case in which any account ceases to be an individual_retirement_account by reason of subparagraph a as of the first day of any taxable_year paragraph of subsection d applies as if there were a distribution on such first day in an amount equal to the fair_market_value on such first day of all assets in the account on such first day united_states tax_court reports actions under sec_4975 because the guaranties were petitioners’ indirect extensions of credit to petitioners’ iras and that petitioners’ participation in the prohibited_transactions caused the iras to lose their status as iras and be deemed to have distributed their assets to petitioners in a taxable transaction we agree with this primary argument our agreement with respondent’s primary argument is compelled by the court’s opinion in 140_tc_216 there mr blees promoted the ira funding structure to two unrelated taxpayers who pursuant to that promotion rolled over funds in their retirement plans to self- directed iras and caused the iras to establish and to wholly own a newly formed corporation see id pincite the tax- payers then caused the corporation to purchase through ajh the assets of a business by among other things receiving from the seller a loan that the taxpayers personally guaranteed see id pincite the court held that the taxpayers were disqualified persons within the meaning of sec_4975 and held that the taxpayers’ guaranties of the loan were prohibited_transactions in that the guaranties constituted indirect extensions of credit between the tax- payers and the iras see id pincite see also 101_tc_518 an individual who guarantees repayment of a loan extended by a third party to a debtor is although indirectly extending credit to the debtor the court held that the taxpayers’ participation in the prohibited_transactions caused the iras to cease quali- fying as iras within the meaning of sec_408 in the year in which the guaranties were made peek v commis- sioner t c pincite likewise petitioners’ iras are plans within the meaning of sec_4975 peti- tioners’ iras are described in sec_408 and petitioners are disqualified persons within the meaning of sec_4975 and a petitioners exercised discretionary authority or discretionary control_over the management of petitioners’ iras as well as over the management and dis- position of the assets of petitioners’ iras accord ellis v commissioner at therefore as was true for the tax- payers in peek petitioners’ guaranties of the loan were prohibited_transactions and petitioners’ iras ceased to qualify as iras on account of the guaranties thiessen v commissioner petitioners ask the court to disregard or to distinguish our opinion in peek petitioners assert as to the former that the department of labor has the primary authority to interpret the prohibited_transaction rules and that the court in peek interpreted those rules inconsistently with the interpretation of the department of labor petitioners assert as to the latter that the court’s decision in peek was driven by findings that the corporation and the ira were inseparable and that the corporation’s assets were deemed to be owned by the ira petitioners also assert that the cases are distin- guishable because elsara is but the corporation in peek was operating company within the meaning of not an c f_r sec c petitioners draw from c f_r sec a that petitioners’ iras cannot be considered to own any of elsara’s assets given elsara’s status as an operating company we decline petitioners’ invitation to disregard or distin- guish peek congress included provisions on prohibited trans- actions in both title_26 and title and president carter gave the department of labor primary authority to interpret both sets of those provisions see reorganization plan no of sec_102 sec_3 c f_r reprinted in u s c app pincite and in 92_stat_3790 see also 115_tc_269 aff ’d 271_f3d_763 8th cir that does not mean however that the department of labor has the final word as to the interpretation of those provisions it is emphatically the province and duty_of the judicial depart- ment to say what the law is marbury v madison u s cranch see also 310_us_534 we read our opinion in peek to be consistent with the statute and as a secondary matter not to be inconsistent with the interpreta- tion of the department of labor see eg dol advisory op 90-23a wl date concluding in a set- ting similar to that in peek and here that a personal guar- pursuant to c f_r sec a a plan’s assets gen- erally include its investment in an entity that is neither a publicly offered security nor a security issued by an investment_company registered under the investment_company act of as well as an undivided_interest in the entity’s underlying assets unless the entity is an operating company united_states tax_court reports anty would be a prohibited_transaction under sec_4975 we also disagree with petitioners’ assertion that the court rested its holding in peek on its finding that the corporation and the ira were inseparable or that the ira owned the cor- poration’s assets in fact the court in peek never men- tioned the term operating company let alone found or decided that the corporation was or was not an operating company we also are mindful that petitioners in relying upon c f_r sec a make no mention of c f_r sec h or of the preamble to those regu- lations title c f_r sec h provides when a plan or a related group of plans owns all of the outstanding equity interests in an entity its assets include those equity interests and all of the underlying assets of the entity the preamble to the regulations states a s a gen- eral matter where all of the outstanding equity interests in an entity are owned by a plan there is no practical difference between the assets of the plan and the assets of the entity which is owned by the plan fed reg date petitioners argue further that their personal guaranties cannot be prohibited_transactions because when they gave the guaranties the judiciary had never decided that such guaranties were prohibited_transactions we disagree with this argument as well statutory provisions such as sec_4975 are effective when congress says they are and absent a legislative mandate to the contrary which we do not have here not when the judiciary first interprets them we have also considered the applicability of sec_4975 and more specifically the issue of whether that section excepts petitioners’ guaranties from the definition of prohibited_transaction set forth in sec_4975 sec_4975 was added to the code as part of the pension_protection_act of pub_l_no sec_612 c stat pincite effective with any trans- action which the fiduciary or disqualified_person discovers or our decision here that petitioners’ guaranties of the loan were indirect extensions of credit to petitioners’ iras also does not rest on whether peti- tioners’ iras are considered to own any or all of elsara’s assets neither party initially addressed this issue each party filed a supple- mental brief on the issue pursuant to an order of this court thiessen v commissioner reasonably should have discovered after the date of the enactment of this act date constitutes a prohib- ited transaction sec_4975 generally provides that the prohibitions set forth in sec_4975 do not apply to the lending of money or other extension of credit between a plan and a disqualified_person in connection with the acquisition holding or disposition of any security or com- modity if the transaction is corrected before the end of the correction_period the legislative_history underlying sec_4975 is thin but indicates that congress intended for sec_4975 to facilitate easier faster and less expensive transactions between private pension plans and service providers to ensure that pension plans are not denied certain investment opportunities or overburdened by unnecessary or duplicative regulatory structures that result in higher administrative costs h_r rept no part pincite respondent acknowledges that sec_4975 can apply to a prohibited_transaction between an ira and its owner or beneficiary respondent argues however that the effective date of the section makes it inapplicable here in that respondent asserts petitioners discovered or reasonably should have discovered before date that their personal guaranties were prohibited_transactions we need not and do not decide respondent’s argument as to the effec- tive date of sec_4975 this is because sec_4975 would not otherwise apply here even if it were effective sec_4975 requires that petitioners’ guaranties be in connection with the acquisition holding or disposition of any security or commodity and that the guaranties be cor- rected before the end of the correction_period in this con- text congress has defined the terms security and com- modity by incorporating with slight modifications the the parties do not cite any other contemporaneous legislative_history and we have not found any we note that the staff of the joint_committee on taxation has discussed the enactment of sec_4975 in staff of j comm on taxation general explanation of tax legislation enacted in the 109th congress pincite j comm print and in staff of j comm on taxation technical explanation of h_r the pension protec- tion act of as passed by the house on date and as consid- ered by the senate on date pincite j comm print united_states tax_court reports definitions of those terms found in sec_475 and e respectively see sec_4975 and ii a secu- rity for purposes of sec_4975 includes a share of stock in a corporation a partnership or beneficial_ownership interest in a widely held or publicly traded part- nership or trust a note bond debenture or other evi- dence of indebtedness an interest rate currency or equity notional_principal_contract an evidence of an interest in or a derivative financial_instrument in any secu- rity described in through or any currency including any option forward_contract short position and any similar financial_instrument in such a security or currency and a position that is not a security described in through and is a hedge with respect to such a security see sec_475 sec_4975 a commodity for purposes of sec_4975 includes a commodity that is actively_traded a notional_principal_contract with respect to an actively_traded commodity an evidence of an interest in or a derivative instrument in any commodity described in or including an option forward_contract futures_contract short position and similar instrument in such a commodity and a position that is not a commodity described in through and is a hedge with respect to such a commodity sec_475 petitioners’ guaranties were not given in connection with the acquisition holding or disposition of a security or com- modity within the meaning of sec_4975 instead they were given in connection with elsara’s acquisition of assets those assets fail to meet the relevant definition of security or commodity while petitioners gave the guaran- ties incident to an overall plan that included petitioners’ iras’ acquisition or holding of elsara stock the aim of the transaction to be sure was to acquire ancona’s assets rather than to acquire elsara’s stock the more appropriate characterization of the guaranties therefore is as we find that they were given in connection with the asset acquisition rather than in connection with petitioners’ iras’ acquisition or holding of the elsara stock petitioners also argue that their guaranties of elsara’s debt were in connection with the acquisition holding or disposition of a security in the form of the debt we reject this argument the debt was issued as part thiessen v commissioner in closing petitioners’ participation in the prohibited_transactions on or about date caused petitioners’ iras to cease to be iras as of the first day of petitioners’ taxable_year in which the prohibited_transactions occurred see sec_408 furthermore petitioners are deemed to have received distributions on that first day of amounts equaling the fair market values on the first day of the assets in petitioners’ iras as of that first day see sec_408 the first day of petitioners’ taxable_year in which the prohibited_transactions occurred was date although petitioners’ iras were not actually in exist- ence on that date as they were established approximately five months later sec_408 deems them to have been established and funded with the dollar_figure converted from the kroger retirement accounts on date for pur- poses of determining the amounts of the deemed distribu- tions accord ellis v commissioner at we hold in accordance with this deemed treatment that petitioners’ gross_income for includes the fair market values of the assets that were initially transferred to petitioners’ iras or in other words the dollar_figure converted from the kroger retirement accounts accord id we also hold that peti- of the transaction and was not acquired held or disposed of in ellis v commissioner tcmemo_2013_245 at aff ’d 787_f3d_1213 8th cir the taxpayers in mid-2005 rolled over their retirement_funds into their newly opened iras and later in participated in prohibited_transactions connected to the iras the court held that the prohibited_transactions caused the rolled-over funds to be deemed distributed from the iras as of date under sec_408 see id at the court reasoned that under sec_408 the ira accounts ceased being iras as of date on account of the prohibited_transactions and that under sec_408 the accounts were deemed to have distributed their assets to the taxpayers also as of that date see id at the court did not hold that the roll- overs failed ab initio or that the rolled-over funds were taxable as an un- successful rollover_distribution from the retirement plans respondent determined that the unreported distributions totaled dollar_figure not dollar_figure as we have found and that this number cor- responds to the total amount that petitioners’ iras paid for the elsara stock respondent does not explain how he determined the unreported dis- tribution amount respondent also has not moved for an increased defi- ciency which means that we will not enter in our decision a deficiency greater than that shown in the deficiency_notice see sec_6214 estate continued united_states tax_court reports tioners are liable for the additional tax set forth in sec_72 with respect to the dollar_figure because neither petitioner wa sec_591 years of age or older during iii limitations_period the commissioner generally must assess tax as to a fed- eral income_tax return within three years after the return is filed see sec_6501 see also sec_6501 stating that a return filed before its due_date is considered filed on its due_date for purposes of sec_6501 sec_6501 may extend the three-year period to a six-year period however where the taxpayer fails to report gross_income in excess of of the amount of gross_income reported on the return see also united_states v home concrete supply llc u s ll ll 132_sct_1836 82_tc_546 aff ’d 774_f2d_644 4th cir 38_tc_84 aff ’d 318_f2d_786 10th cir in computing the amount of gross_income omitted for this purpose any amount disclosed in the return or in a state- ment attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item is not taken into account see sec_6501 a disclosure is adequate if it is sufficiently detailed to alert the commissioner and his agents as to the nature of the transaction so that the decision as to whether to select the return for audit may be a reasonably informed one 88_tc_1020 see also 357_us_28 the disclosure need not detail every underlying fact but must be more substantial than simply providing a clue that would intrigue the likes of sherlock holmes see quick’s tr v commissioner 54_tc_1336 aff ’d 444_f2d_90 8th cir see also white v commissioner f 2d of petschek v commissioner 81_tc_260 aff ’d 738_f2d_67 2d cir see also 69_tc_473 petitioners do not assert that they meet an exception to the sec_72 additional tax and we do not find that any such exception applies the hiring incentives to restore employment act pub_l_no sec_513 sec_124 stat pincite redesignated this provision as sec_6501 thiessen v commissioner 10th cir aff ’g tcmemo_1991_552 the test is whether a reasonable person would discern from the return that the disputed gross_income is omitted see 64_tc_460 the parties agree that the three-year limitations_period has expired respondent’s reliance on the six-year period therefore requires that he show that petitioners failed to report an amount of gross_income in excess of of the amount of gross_income reported on the joint_return see 119_tc_140 respondent has made this showing in that as we have held petitioners omitted gross_income for purposes of sec_6501 when they failed to report the amounts of the deemed distributions as gross_income for see id noting that although sec_6501 does not define the term gross_income for purposes of sec_6501 the term is generally understood to refer to the definition of gross_income found in sec_61 cf 560_f3d_1133 9th cir holding that the failure to report constructive dividends was an omission of gross_income under sec_6501 aff ’g tcmemo_2006_55 the six-year limitations_period therefore applies unless petitioners prove that the amounts of the deemed distribu- tions were disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item see sec_6501 see also hoffman v commissioner t c pincite univ country club inc v commissioner t c pincite petitioners have not met this burden petitioners argue that the three-year limitations_period applies because they disclosed on the face of their joint_return that they rolled over their kroger retirement fund dis- tributions into the iras petitioners also argue that they were not required to make any further disclosure as to the we note for completeness that the deemed distributions exceed of the amount of gross_income reported on the joint_return under sec_7491 the burden_of_proof as to factual matters may shift to the commissioner in certain circumstances neither at trial nor in their opening brief did petitioners mention sec_7491 and we understand peti- tioners to have agreed at trial that they bear the burden_of_proof see also rule a united_states tax_court reports rolled-over funds because caselaw as of the time they filed the joint_return did not put them on notice that any- thing they did during was a prohibited_transaction petitioners’ primary argument is flawed in that it rests on the proposition that petitioners’ disclosure of the rollovers as tax-free is sufficient to put respondent on notice that peti- tioners had engaged in the prohibited_transactions as dis- cussed above the prohibited_transactions are petitioners’ guaranteeing of the loan and the unreported income arises from the resulting taxable deemed_distribution to petitioners of the assets in petitioners’ iras and not from petitioners’ rollover of the retirement_funds into petitioners’ iras indeed the deficiency_notice states specifically that the unre- ported income stems from ira_distributions and makes no mention of the rollovers or the taxability thereof neither the joint_return nor any attachment to it dis- closed that petitioners’ guaranties of a loan might be prohib- ited transactions or that petitioners had unreported income resulting from prohibited_transactions the joint_return therefore offers not even a clue as to the existence nature or amount of any omitted income we conclude that a reason- able person would not discern from the joint_return that we can understand petitioners’ confusion on the facts and law sur- rounding the prohibited_transactions respondent in brief also was some- times confused respondent argued first consistent with our opinion in ellis v commissioner tcmemo_2013_245 and with our opinion here that petitioners’ participation in the prohibited_transactions caused the as- sets in the iras to be deemed distributed to petitioners as of date respondent later asserted with a citation of ellis that the transfers of the retirement_funds to the iras were invalid and that the transferred funds were therefore includable in petitioners’ income as if no rollover had occurred the later assertions are not supported by ellis we held in ellis v commissioner at that the prohibited_transactions caused the rolled-over funds to be deemed distributed from the iras and expressed no opinion on the validity or the taxability of the rollovers the deficiency_notice here states likewise that the unreported income was from ira dis- tributions and does not state that the income was from any distribution from petitioners’ kroger retirement plans we also note that the funds that were transferred from petitioners’ kroger retirement plans to petitioners’ iras would have been includable in petitioners’ gross_income as distribu- tions from the retirement plans rather than from the iras had the roll- overs not been valid see sec_402 rules applicable to the taxation of dis- tributions see also sec_402 rules applicable to rollovers from exempt trusts thiessen v commissioner petitioners had omitted any gross_income for and we hold that the six-year limitations_period under sec_6501 applies see estate of fry v commissioner t c pincite as to petitioners’ secondary argument sec_6501 does not condition an application of the six-year limitations_period on petitioners’ knowing that the guaran- ties were prohibited_transactions petitioners also argue that the facts underlying the prohib- ited transactions were adequately disclosed in elsara’s corporate return for purposes of this issue however the rel- evant taxpayers are petitioners their return the joint_return makes no reference to elsara or its return or to the fact that petitioners participated in the prohibited trans- actions iv conclusion we hold that petitioners participated in prohibited trans- actions in and that respondent properly determined that petitioners had unreported deemed distributions from petitioners’ iras we also hold that the six-year limitations_period allows respondent to assess the income_tax deficiency for we have considered petitioners’ remaining arguments and to the extent not discussed above conclude that those argu- ments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent f
